Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Arimi Yamada [215-704-8521] on 06/17/2022.
The application has been amended as follows: 
	
Cancel claims 4-20.

Claim 1 (Currently Amended) A wiring structure comprising: 
a structure body including a pattern; 
a first conductive layer above the structure body; 
a first insulating layer above the first conductive layer, wherein the first insulating layer has a first opening; and 
a second conductive layer in the first opening, 
wherein 
the first conductive layer has a shape crossing an edge of a pattern of the structure body and reflecting a step of the edge of the pattern of the structure body, 
the first opening of the first insulating layer overlaps the edge of the pattern of the structure body in a plan view, 
the second conductive layer is connected to the first conductive layer, 
the structure body is an oxide semiconductor, 
the first conductive layer is a source electrode or a drain electrode of a transistor, 
the first conductive layer includes a first film, a second film below the first film, and a third film below the second film, 
a part of a surface of the first film on the second film side is exposed from the second film, and 
the second conductive layer directly contacts the third film at the first opening;
wherein a gap is arranged between the second film and the second conductive layer; and
further comprising:
a second insulating layer below the structure body; and 
a semiconductor layer below the second insulting layer, the semiconductor layer being arranged in a region not overlapping the first opening in the plan view; 
wherein 
the structure body includes a first oxide semiconductor layer connected to the first conductive layer, 
the first insulating layer has a second opening in a region overlapping the semiconductor layer in the plan view, and 
the second insulating layer has a third opening in a region overlapping the second opening in the plan view.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest the process steps of “the second conductive layer directly contacts the third film at the first opening;
a semiconductor layer below the second insulting layer, the semiconductor layer being arranged in a region not overlapping the first opening in the plan view; 
wherein 
the structure body includes a first oxide semiconductor layer connected to the first conductive layer, 
the first insulating layer has a second opening in a region overlapping the semiconductor layer in the plan view” in context with other limitations of the amended claim 1 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894